Title: To George Washington from Bryan Fairfax, 29 March 1778
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Alexandria [Va.] March the 29. 1778.

I had the Pleasure of writing to Your Excellency some time in the last Winter, and tho’ I then did not expect to hear from You, yet upon this Occasion I hope to be favoured with a Line—Mr Custis is willing to receive what I owe him at the rate of 33⅓ Exchange, which appears to me so much to his disadvantage considering the price of everyn Thing at present, that while I was getting the money which I expect every month, I thought it proper to have Your opinion on it—I am very sensible that it was thro’ your Kindness that I received & had the Use of the Money and do not choose that Mr Custis should be a Loser by it. I should think it more equitable to make up in some measure the difference without mentioning the Exchange which I was thinking of proposing had I received the money I lately expected.
I have just received (since I began this) Yr kind Favour of the 1st March, but must postpone writing more fuller till another Opportunity, for it hath pleased God to take from us our daughter Sally—She died here this morning—As you observe what must I have felt had I been in another Country—far distant from my Family! but I thought I was making a great Sacrifice—that for ought I knew I was quitting all for the Kingdom of Heaven’s Sake (Short sighted Mortals) For I feared my own Weakness—that I might be tempted to wound my own Mind. What a Cross it was to me to oppose Your Sentiments at first. but I lost nothing by it, neither I believe will any man lose in the End by acting uprightly.
When you mention their forging Letters at first I thought you might be mistaken but when you mention your own, in that you cannot be mistaken unless it be with regard to the Party doing it. I believe they have in general a good opinion of Yr Excellency—If any should suppose what is published, it may arise from that false conclusion that some make; that if a man acts so and so he must have a bad Heart, and on the contrary if he is believed to have a good Heart that then he cannot act so or think thus without being misled. Providence can more easily cause Wars by suffering or causing opposite Parties to see Things

in a different Light. As to my own Part I gave no one any Reason to judge of Yr Excellency in any manner different from the Truth—what I said was in general Terms rather abstracted from Politicks, and the Substance of what I said at S.I. was that you rather esteemed a man that acted from principle than otherwise, tho’ there should be a difference in Sentiments. No one saw Yr Letters neither had I Any Thoughts of shewing them except it might be to Friends on occasion; but that they never occurred to my mind was a proof among others of a superior Power over ruling.
I was Yesterday at Mt Vernon, where I hope it will please God to return You in Time, & like the House because it is uncommon for there has always appeared too great a Sameness in our Buildings. Mrs Fairfax joins with me in Respects to Yr Excellency & Mrs Washington and I remain with great Regard Yr Excellency’s most obliged & affect: hble Servt

Bryan Fairfax.


I hope to be excused for not sending one more fair considering our Situation.

